DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0147576 [Wouters]. 

Regarding Claims 1 and 21:
Wouters teaches an impactor spray or electrospray ionisation ion source (abstract) comprising: 
a nebuliser having a first conduit for providing a liquid sample (Fig. 8 (32), para 44 describes elements (32) as electrospray emitter capillary) and a second conduit for providing a nebulisation gas in order to nebulise the liquid sample (Fig. 8 (44), para 53 – the tube provides sheath gas), and wherein the outlet of the second conduit surrounds a single first conduit (as shown in Fig. 8); 
one or more electrodes for providing charge to the sample or removing charge from the nebulizer (Fig. 8 (62), paras 46, 52), wherein the one or more electrodes comprise one or more ring electrodes provided around the second conduit (Fig. 8 (62)).
However, the Wouters embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Wouters teaches the first and second conduit stuck together in order to provide an electrospray emitter array. Abstract, see Figs. 13, 8. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Wouters would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.
Furthermore, Wouters does not explicitly teach that the ring electrode (62) surrounds and is concentric with a single second conduit (44). However, Wouters explains that the invention is not limited to a particular number of emitters. Para 52. It would have been obvious to one of ordinary skill in the art to only place one emitter (32) and one second conduit (44) inside the middle of ring (62), thus making the ring electrode concentric with the first and second conduits. This would have been obvious because Wouters teaches that any number of emitters is contemplated for the apparatus, and demonstrates placing said emitters inside the ring electrode in a symmetric fashion. See e.g., Figs. 8-10, 12.

    PNG
    media_image1.png
    1006
    785
    media_image1.png
    Greyscale


Regarding Claim 2:
Wouters teaches an ion source as claimed in claim 1, wherein an outlet of the first conduit has a substantially circular cross-sectional profile and/or an outlet of the second conduit has a substantially circular cross-sectional profile (as shown in Fig. 8). 

Regarding Claim 4:
Wouters teaches an ion source as claimed in claim 1, wherein outlets of the first conduit and second conduit are substantially concentric or coterminous (as shown in Fig. 8).  

Regarding Claim 5:
Wouters teaches an ion source as claimed in claim 1, wherein the nebuliser is formed of a blown material (para 46 -glass). 
The above italicized limitation is a product-by-process limitation. Regarding the limitation stating that the nebulizer is made of a blown material, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the glass nebulizer of Wouters. This is because the blown material of the instant invention is also glass, and the fashion in which the glass is formed into the claimed conduits does not appear to make any difference in the composition or effect of the device.  See MPEP § 2113.

Regarding Claim 6:
Wouters teaches an ion source as claimed in claim 1, wherein the nebuliser is formed of a moulded material (para 46 –glass or polymer). 
The above italicized limitation is a product-by-process limitation. Regarding the limitation stating that the nebulizer is made of a moulded material, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the glass or polymer nebulizer of Wouters. This is because the moulded material of the instant invention is also glass or polymer, and the fashion in which the glass or polymer is formed into the claimed conduits does not appear to make any difference in the composition or effect of the device.  See MPEP § 2113.

Regarding Claim 7:
Wouters teaches an ion source as claimed in claim 1, wherein the nebuliser is formed of glass (para 46). 

Regarding Claim 8:
Wouters teaches an ion source as claimed in claim 1, wherein the nebuliser is formed of a ceramic, plastics or polymer material (para 46 -polymer).

Regarding Claim 9:
Wouters teaches an ion source as claimed in claim 1, wherein the nebuliser is formed of a substantially non-metallic material (para 46 -polymer).

Regarding Claim 11:
Wouters teaches an ion source as claimed in claim 1, further comprising one or more connectors for fluidly connecting the ion source to a liquid sample source (Fig. 13 (134)). 

Regarding Claim 14:
Wouters teaches an ion source as claimed in claim 1, wherein the one or more electrodes comprise one or more wire electrodes provided within the first conduit (para 46 “electrodes may penetrate into the capillary interiors”). 

Regarding Claim 16:
Wouters teaches an ion source as claimed in claim 1, wherein the one or more electrodes comprise or form part of one or more connectors for fluidly connecting the ion source to a liquid sample source (para 46 “a liquid junction or union positioned upstream from the emitter tips (such as a junction between a liquid delivery tube and an inlet to one or more capillaries) may be provided with a conductive material that serves as an electrode”).

Regarding Claim 17:
Wouters teaches a mass and/or ion mobility spectrometer comprising an ion source as claimed in claim 1 (Fig. 13, para 59). 

Regarding Claim 18:
Wouters teaches a method of impactor spray or electrospray ionisation (abstract) comprising: 
providing a liquid sample through a first conduit of a nebulizer (Fig. 8 (32), para 44 describes elements (32) as electrospray emitter capillary for passing a liquid sample to ionization) and providing a nebulisation gas through a second conduit of the nebuliser in order to nebulise the liquid sample (Fig. 8 (44), para 53 – the tube provides sheath gas which assists with nebulization), and wherein the outlet of the second conduit surrounds a single first conduit (as shown in Fig.8); and 
providing one or more electrodes for providing charge to the sample or removing charge from the nebulizer (Fig. 8 (62), paras 46, 52), wherein the one or more electrodes comprise one or more ring electrodes provided around the second conduit (Fig. 8 (62)).
However, the Wouters embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Wouters teaches the first and second conduit stuck together in order to provide an electrospray emitter array. Abstract, see Figs. 13, 8. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Wouters would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.
Furthermore, Wouters does not explicitly teach that the ring electrode (62) surrounds a single second conduit (44). However, Wouters explains that the invention is not limited to a particular number of emitters. Para 52. It would have been obvious to one of ordinary skill in the art to only place one emitter (32) and one second conduit (44) inside of ring (62), since Wouters teaches that any number of emitters is contemplated for the apparatus.

Regarding Claim 19:
Wouters teaches the method of mass and/or ion mobility spectrometry comprising a method of impactor spray or electrospray ionisation as claimed in claim 18 (abstract, para 1). 

Regarding Claim 20:
Wouters teaches an impactor spray, impact or electrospray ionisation ion source (abstract) comprising: 
a nebuliser having a first conduit for providing a liquid sample (Fig. 8 (32), para 44) and a second conduit for providing a nebulisation gas in order to nebulise the liquid sample  (Figs. 6,7 (44), para 48), wherein: 
outlets of the first conduit and the second conduit are substantially concentric (as shown in Fig. 8) and have substantially circular cross-sectional profiles at the exit region of the first and second conduits (as shown in Fig. 8); 
the outlet of the second conduit surrounds or circumferentially encloses a single first conduit (as shown in Fig. 8); 
the first conduit and the second conduit are formed of glass (para 46); and
one or more electrodes for providing charge to the sample or removing charge from the nebulizer (Fig. 8 (62), paras 46, 52), wherein the one or more electrodes comprise one or more ring electrodes provided around the second conduit (Fig. 8 (62)).
However, the Wouters embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Wouters teaches the first and second conduit stuck together in order to provide an electrospray emitter array. Abstract, see Figs. 13, 8. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Wouters would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.
Furthermore, Wouters does not explicitly teach that the ring electrode (62) surrounds a single second conduit (44). However, Wouters explains that the invention is not limited to a particular number of emitters. Para 52. It would have been obvious to one of ordinary skill in the art to only place one emitter (32) and one second conduit (44) inside of ring (62), since Wouters teaches that any number of emitters is contemplated for the apparatus.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wouters in view of US 7,560,688 [Clowers].

Regarding Claim 12:
Wouters teaches an ion source as claimed in claim 11, but fails to explain that the one or more connectors comprise one or more Zero Dead Volume (ZDV) connectors.
Clowers teaches using a commercially available ZDV connector to apply a voltage to a sample solution prior to electrospray (9:19-23). It would have been obvious to one of ordinary skill in the art to substitute the ZDV connector described by Clowers for the similar connector of Wouters. One would have been motivated to do so since this would minimize dead space in the cell (Cole 7:4-5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wouters in view of US 9,673,032 [Schleifer].

Regarding Claim 10:
Wouters teaches an ion source as claimed in claim 1, but fails to teach the source further comprising a liner conduit within the first conduit, wherein the liner conduit has a substantially uniform diameter.
 Schleifer teaches an ion source (abstract) including a first conduit through which a liquid sample passes (1:7-11), the source further comprising a liner conduit within the first conduit, wherein the liner conduit has a substantially uniform diameter (5:25-31, a coating has a substantially uniform, albeit very thin, diameter). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the liner of Schleifer to the first conduit of Wouters. One would have been motivated to do so since this would allow a user to impart a desired functionalization, such as hydrophobicity, to the conduit.

Information Disclosure Statement

The information disclosure statement filed 3/21/22 has been considered.

Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
Applicant argues that Wouters fails to disclose that a ring electrode only surrounds a single second conduit. However, Wouters paragraph 52 explains that the number of emitters, and thus second conduits, in the apparatus of Fig. 8 is not restricted to any particular number. Accordingly, a single emitter and a single second conduit is an obvious adjustment to the disclosed apparatus.

Conclusion
                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881